      Case 3:19-cv-00268 Document 40 Filed on 12/17/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        December 18, 2020
                             UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

ROSAMARIA GOMEZ RODRIGUEZ,                        §
                                                  §
          Plaintiff,                              §
VS.                                               § CIVIL ACTION NO. 3:19-CV-268
                                                  §
                                                  §
UNION PACIFIC RAILROAD,
                                                  §
                                                  §
          Defendant.

                                     ORDER OF DISMISSAL

        The Court having been advised by counsel for the parties that an amicable settlement has

been reached in this action, it is

        ORDERED AND ADJUDGED that, pursuant to Fed. R. Civ. P. 41(a), this cause is

hereby DISMISSED on the merits without prejudice to the right of counsel to move for

reinstatement of this action within sixty (60) days if settlement is not consummated.

        FURTHERMORE, the Court shall retain jurisdiction to enforce the settlement

agreement in its discretion upon an appropriate motion made within sixty (60) days of this Order.

Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381-82, 114 S. Ct. 1673, 1677

(1994); Bell v. Schexnayder, 36 F.3d 447, 448-50 (5th Cir. 1994).

        The Clerk shall enter this Order and provide a copy to all parties.

                        17th day of December, 2020, at Houston, Texas.
        SIGNED on this _____



                                              _________________________________
                                                   VANESSA D. GILMORE
                                              UNITED STATES DISTRICT JUDGE
